Citation Nr: 1020906	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
claimed as due to service-connected asbestosis.

2.  Entitlement to service connection for cardiovascular 
disease, claimed as due to service-connected asbestosis and 
major depressive disorder.

3.  Entitlement to service connection for headaches, claimed 
as due to service-connected asbestosis.

4.  Entitlement to service connection for a cervical spine 
disability, claimed as due to service-connected asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to October 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  An April 2002 
rating decision denied entitlement to service connection for 
cardiovascular disease (coronary artery disease).  A notice 
of disagreement was filed in December 2002, a statement of 
the case was issued in February 2004, and a substantive 
appeal was received in February 2004.  A September 2004 
rating decision denied entitlement to service connection for 
cervical spine disability, eye disability (vision changes), 
and headaches.  A notice of disagreement was filed in 
December 2004, a statement of the case was issued in 
September 2005, and a substantive appeal was received in 
November 2005.  The Veteran testified at a Board hearing in 
June 2006; the transcript is of record.  This matter was 
remanded in December 2006.  In April 2009, the Veteran 
testified at another Board hearing; the transcript is of 
record.  

The June 2006 and April 2009 Board hearings were conducted by 
two different Veterans Law Judges, and the following decision 
is therefore addressed by a panel of three which includes the 
two Judges who conducted the Board hearings.  See 38 C.F.R. 
§ 20.707 (2009).

New evidence has been received in support of the Veteran's 
appeal and he has waived RO review.  See 38 C.F.R. §§ 19.9, 
19.31(b)(1).

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for cervical 
spine disability and headaches are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's decreased visual acuity (i.e. refractive 
error) is not a disability for the purpose of entitlement to 
VA compensation benefits, and any other eye disability is not 
related to a service-connected disability, to include 
asbestosis.  

2.  The Veteran does not have a cardiovascular disability 
which is related to the service-connected asbestosis or major 
depressive disorder.


CONCLUSIONS OF LAW

1.  Visual acuity/refractive error is not a disease, 
disability, or injury for which applicable law permits the 
award of service connection, and any eye disability is not 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1701(1), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).  

2.  A cardiovascular disability is not proximately due to or 
caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

With regard to the claim for cardiovascular disability, the 
Board notes that VA issued a VCAA letter to the Veteran in 
March 2004, subsequent to the May 2002 RO decision, but prior 
to certification to the Board.  With regard to the claim for 
eye disability, VA issued a VCAA letter to the Veteran in 
July 2003, prior to the September 2004 rating decision.  
Thereafter, subsequent to the December 2006 Remand, a January 
2007 VCAA letter was issued to the Veteran with regard to 
both issues.  Collectively, the VCAA letters notified the 
Veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the Veteran of the evidence 
necessary to substantiate his claims. 

In April and May 2006, the Veteran was provided with notice 
of the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
in April 2008, with a May 2008 addendum opinion, pertaining 
to the eye, and opinions from the Veterans Health 
Administration dated in September and October 2009 pertaining 
to his claim for cardiovascular disability.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of service connection for cervical spine disability 
and headaches.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran has not claimed that any of 
his disabilities were incurred in or due to service.  Rather, 
the Veteran has claimed that his disabilities are due to his 
service-connected asbestosis.  Specifically, the Veteran 
suffered a fall in August 2001, which the Veteran reports was 
as a result of suffering a respiratory attack due to his 
service-connected asbestosis.  He claims that due to such 
fall, he has suffered from eye/vision problems.  The Veteran 
has claimed that his cardiovascular disabilities are due to 
his service-connected asbestosis and major depressive 
disorder.

Eye disability

With regard to the August 2001 fall, review of August 2001 VA 
outpatient treatment records reflect that the Veteran sought 
emergency treatment related to a right leg injury he reported 
he sustained during a syncopal episode 6 days prior.  He 
reported that he was walking to a doctor's office, became 
winded, and the next thing he knew he was getting himself up 
off the ground.  He denied chest pain, weakness in any of the 
extremities and visual blurring.  The examiner observed large 
yellow and blackened hematomas on the left interior thigh and 
his foot was blackened from the left ankle down.  A CT of the 
head was negative for acute changes, specifically there was 
no acute intracerebral hemorrhage or infarction.  The 
assessment was right leg swelling, and the Veteran complained 
of blackouts after hyperventilation with no acute changes.  

A September 2003 VA outpatient ophthalmologic examination 
showed inflammation of the eyelids, mild blepharitis, dry eye 
syndrome, asymmetric cup to disk ration with normal range 
intraocular pressure, type II diabetes mellitus without 
nonproliferative diabetic retinopathy, a not visually 
significant incipient cataract, and right eye astigmatism and 
presbyopia.  

In April 2008, the Veteran underwent a VA examination.  The 
Veteran claimed double and blurred vision in his right eye 
since he fell down stairs in 2001.  It was noted that he had 
undergone bilateral cataract surgery and intraocular lens 
(IOL).  Upon conducting an ocular examination, the examiner 
stated that the Veteran was experiencing blurred vision in 
his right eye due to refractive error which would be 
corrected with spectacles.  The examiner stated that it is 
possible that his fall may have moved the IOL enough to cause 
this change, or it may have been just a normal refractive 
change.  He was prescribed spectacles for distance and near 
as needed.  In May 2008, the examiner offered an addendum 
opinion, specifically noting that at the time of the initial 
examination, he did not have access to the claims folder.  
Upon review of the claims folder, including an August 2001 
emergency room record and September 2003 ophthalmological 
findings and other records, the examiner could find no 
evidence of ocular injury at the time of his fall, nor any 
complaints of ocular symptoms after the fall.  The examiner 
stated that the Veteran is experiencing blurred vision in his 
right eye due to a simple refractive change which can easily 
be corrected with spectacles.  The examiner opined that this 
is likely just a normal refractive change, and is in no way 
an ocular disability, as his corrected visual acuities are 
better now than at the time of the accident.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992); Veterans Benefits Administration (VBA) 
Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

The Veteran has not submitted any medical evidence in support 
of his claim that he has an eye disability that is due to the 
August 2001 incident or due to his exposure to asbestoses.  
While the April 2008 VA examiner initially opined that it is 
possible that his August 2001 fall could have moved the IOL 
enough to cause refractive change, at that time the examiner 
did not have the benefit of review of the claims folder.  
Upon review of the claims folder, the examiner offered a May 
2008 addendum opinion, opining that the Veteran is suffering 
from refractive error which is not a disability for VA 
purposes, and the examiner also commented that there was no 
evidence to support a finding of an ocular injury following 
the August 2001 fall.  Thus, the medical evidence of record 
does not support a finding that the Veteran sustained a 
superimposed injury to the eye as a result of the August 2001 
fall.  As detailed, the VA examiner has opined that the 
Veteran's defective vision is based upon refractive errors of 
the eye, and thus the Veteran's claim must be denied as a 
matter of law.  

Cardiovascular disability

The evidence of record indicates that the Veteran has had 
cardiomegaly dating back to 1997, and hypertension dating 
back to 2001.  The evidence of record also reflects other 
cardiac diagnoses including coronary artery disease (CAD) 
with five stents in 2006 and 2007; atypical chest pain; right 
bundle branch block; calcification of the right and left 
coronary arteries; calcification of the aorta and aortic 
valve; calcification of both pleural fields and of the 
pericardium; mild to moderate chronic heart failure in 
September 2004; and, chronic obstructive pulmonary disease 
(COPD). 

In November 2005, a VA cardiologist rendered diagnoses of 
asbestosis with cardiac effect; bradycardia, probably 
hypotoxic; angina pectoralis, FC II; and cor pulmonale due to 
asbestosis.  The examiner, however, failed to expound on the 
finding of "cardiac effect" and thus such diagnosis cannot 
provide the basis for a grant of service connection.  An 
opinion that does not contain a rationale, i.e. the examiner 
merely states his conclusion, but does not say why he reached 
this conclusion lacks probative value.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In June 2006, the Veteran's right main pulmonary artery was 
measured as 3.1 centimeters.  

An April 2009 letter from a private internist states that the 
Veteran has had multiple respiratory infections which were 
partly due to his pulmonary asbestosis and its effect on his 
cardiac disease.  Such opinion, however, cannot provide the 
basis for a grant of service connection, as the examiner did 
not provide a rationale for such opinion, to include an 
explanation as to the relationship between asbestosis and 
cardiac disease.  See id (factors for assessing the probative 
value of a medical opinion include the thoroughness and 
detail of the opinion.).

A February 2008 medical opinion states that there is no link 
between the Veteran's service-connected asbestosis and his 
cardiac pathology, but it does not contain a comprehensive 
discussion of the reasoning behind that conclusion, including 
a clear delineation of which diagnoses of record are 
applicable.  Furthermore, the opinion did not specifically 
address the question of whether any one of the Veteran's 
various cardiac disorders had been aggravated by the service-
connected pulmonary asbestosis.  Thus, such opinion is 
entitled to limited probative weight as to the question of 
service connection.  See id.

In October 2009, a VA pulmonologist conducted a review of the 
evidence of record, noting that the Veteran thinks his 
cardiac disease is being contributed to by his lung disease.  
The pulmonologist could find no evidence in favor of this.  
After reviewing the records, the examiner noted only 
spirometry results, and there were no actual spirometry 
curves to look at which would attest to the adequacy of the 
maneuver.  But the Veteran did appear to have a combined 
obstructive and restrictive disease based on the spirometries 
shown.  The pulmonologist stated that multiple times in the 
record it is noted that the Veteran has no pedal edema and no 
sign of cor pulmonale.  An echocardiogram in 2000 showed 
normal pulmonary artery pressures.  A CT scan of the chest 
showed a large right pulmonary artery estimated to be 3.1 
centimeters in diameter.  Although this is larger than one 
would expect, it is nonspecific and can be seen with a poor 
inspiration and with ectasia.  It is not specific for 
pulmonary hypertension.  The pulmonologist opined that his 
coronary disease is not related to his asbestos related 
exposure during military service.

In September 2009, a VA cardiologist conducted a review of 
the evidence of record.  The cardiologist stated that the 
major clinically documented cardiac disorders were CAD, 
hypertension, aortic valve calcification, and aortic 
calcification.  The cardiologist stated that his 
calcification in the coronary arteries is related to CAD.  
The cardiologist could not understand why he has pericardial 
calcification, as this is most often due to previous 
pericarditis.  The relevant cardiac diseases CAD and 
hypertension are long standing diseases.  No one knows what 
causes essential hypertension.  CAD is thought to be caused 
by a combination of genetic and environmental factors.  The 
onset of these diseases is usually early in life, well before 
they are recognized clinically.  The cardiomegaly is most 
likely due to the hypertension and the CAD could also 
contribute to the cardiomegaly.  The cardiologist stated that 
the fact that the Veteran has documented CAD and hypertension 
means that he has these diagnoses independent of any imaging 
studies and/or examinations.  The cardiologist was not 
familiar with any data relating pulmonary asbestosis with 
these diseases.  Although it is generally agreed that major 
depressive disorder will worsen the presentation of coronary 
artery disease and hypertension, the cardiologist is not 
familiar with any data supporting a causal relationship.  The 
cardiologist stated that he is unfamiliar with any data 
relating any pulmonary asbestosis with CAD and hypertension.  
Dyslipidemia is one factor involved in the etiology of CAD.  
Obesity is thought to worsen hypertension and make its 
control more difficult.  The cardiologist opined that the 
pulmonary asbestosis does not contribute to or accelerate the 
CAD.  The major depressive disorder will make the treatment 
of the Veteran's diseases more difficult.  The cardiologist 
opined that asbestosis and/or the major depressive disorder 
did not directly aggravate, contribute to, or accelerate any 
of the Veteran's cardiovascular pathology.  The cardiologist 
stated that they are progressive diseases.

The opinions of the September 2009 cardiologist and October 
2009 pulmonologist lead to a finding that the none of the 
Veteran's cardiovascular disabilities are due to or 
aggravated by his asbestosis or major depressive disorder.  
The Board accepts such opinions as being the most probative 
medical evidence on the subject, as such opinions were based 
on a review of medical records, and rationale was provided 
for such opinions.  See Boggs v. West, 11 Vet. App. 334, 343 
(1998).  Given the depth of the VA opinions, and the fact 
that such opinions were based on a review of the applicable 
record, the Board finds such opinions are probative and 
material to the Veteran's claim.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The Board has considered the Veteran's lay contentions and 
testimony that his cardiovascular disabilities are due to or 
aggravated by his asbestosis and major depressive disorder; 
however, as a layperson the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, in light of the negative VA etiological opinions 
of record, with accompanying rationale, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for cardiovascular disability, 
claimed as due to asbestosis and major depressive disorder.  


ORDER

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a cardiovascular 
disability is denied.


REMAND

The Board notes that the Veteran has not claimed that his 
cervical spine disability or headaches were incurred in or 
due to service.  Rather, the Veteran has claimed that his 
disabilities are due to his service-connected asbestosis.  
Specifically, the Veteran suffered a fall in August 2001, 
which he reports was as a result of suffering a respiratory 
attack due to his service-connected asbestosis.  He claims 
that due to such fall, he suffered a cervical spine injury 
and has suffered from headaches following such incident. 

In December 2006, the Board remanded the issues of 
entitlement to service connection for cervical spine 
disability and headaches for further development, to include 
affording the Veteran an examination with a neurologic 
examiner and orthopedic examiner.  The evidence of record 
reflects that the Veteran underwent VA neurological and 
orthopedic examinations in February 2008.  In March 2008, a 
VA physician, L.G.G., offered an opinion with regard to 
etiology of the cervical spine disability and headaches.  
With regard to the headaches, the diagnosis was chronic 
headaches of cluster type with unilateral throbbing pulsatile 
headaches.  It was opined that the Veteran's headaches could 
also be exacerbated from the neck pain which is related to 
cervical spondylosis and disc disease.  Dr. L.G.G. stated 
that cervical spondylosis and disc disease are not likely 
related to asbestoses.  Dr. L.G.G. reviewed the notes in 
August 2001 which showed no mention of headaches.  Dr. L.G.G. 
stated that the first time headaches were mentioned was in an 
August 2005 note, and the following month he was seen by a 
neurologist.  The examiner stated that there was no progress 
note that mentioned the neck and head following the fall in 
2001.  The Veteran stated that his headaches are due to low 
oxygen due to asbestoses.  Dr. L.G.G. stated that the Veteran 
continues nasal oxygen and he still gets a daily headache two 
times per week and he has other right sided headaches 
diagnosed by a neurologist as cluster headaches.  With regard 
to the cervical spine, Dr. L.G.G. stated that August 2001 
treatment records failed to mention anything about the neck.  
The first time the neck was mentioned was in February 2002.  
There is valid reason for complaint of neck pains but in the 
absence of progress notes that mentioned the neck following 
the fall, it would be speculation that the fall in 2001 
resulted in aggravation of the neck condition.

With regard to Dr. L.G.G.'s statement that the first time the 
neck was mentioned was in February 2002, it is clear that the 
examiner failed to consider objective findings prior to the 
August 2001 fall, and in the months following the August 2001 
fall.  Specifically, a March 1999 VA medical record reflects 
complaints of numbness in all fingers in August 1997 and 
cervical spine x-rays revealed moderately advanced 
degenerative changes with disc space narrowing and foraminal 
encroachment at the C4-5 level.  An October 2001 x-ray 
examination of the cervical spine showed degenerative changes 
and narrowing of the disc space at the C 6-7 level.  A 
January 2002 MRI of the cervical spine revealed moderate 
multi-level spondylosis and posterior disc bulge osteophyte 
complexes.  Moreover, Dr. L.G.G. failed to consider and 
address an August 2004 VA physician's opinion and a February 
2006 private medical opinion from Dr. R.L., as instructed in 
the Remand.  Specifically, the August 2004 VA physician 
diagnosed degenerative disc and joint disease of the cervical 
spine, which the examiner opined antedated the Veteran's 
claimed August 2001 fall, as evidenced by cervical spine x-
rays and complaints of numbness of the fingers in 1997.  In 
February 2006, Dr. R.L. stated that the Veteran was under his 
care for treatment of an atypical cluster headache and neck 
pain due to cervical osteoarthritis, and that his headaches 
began after the August 2001 fall, which emergency room 
records documented as due to hyperventilation or hypoxemia 
and lightheadedness secondary to chronic asbestosis.  Dr. 
R.L. also stated that the Veteran aggravated his neck 
problem, causing neck pain and atypical headaches since that 
time.  Dr. R.L. opined that based on review of the medical 
records and the Veteran's present condition, the Veteran fell 
as a result of respiratory difficulties due to asbestosis, 
which was in turn the proximate cause of his cervical spine 
problem and neck pain, and atypical cluster headaches.

In light of the inaccuracies cited in the March 2008 VA 
medical opinion, to include the failure to consider the 
objective findings pertaining to the cervical spine prior to 
the August 2001 fall, and the failure to consider and discuss 
the August 2004 and February 2006 findings and opinions, the 
Board has determined that Dr. L.G.G. should be requested to 
offer an addendum opinion.  In the event that Dr. L.G.G. is 
unavailable to offer an addendum opinion, the Veteran should 
be afforded new VA neurological and orthopedic examinations.  
In light of the opinion that his headaches could be 
exacerbated by the cervical spine disability, such issue also 
requires remand.  

Again, please note, this matter has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the VA examiner (Dr. 
L.G.G.) who offered the March 2008 
opinion, provide an addendum opinion as 
to the nature and etiology of the 
Veteran's cervical spine disability and 
headaches.  It is imperative that the 
claims file and a copy of this Remand be 
made available to the examiner in 
connection with the examination.  After 
reviewing the claims file in its 
entirety, to include the March 1999 VA 
medical records, August 2001 VA medical 
records, October 2001 examination report, 
January 2002 MRI report, August 2004 VA 
examination findings and opinion, and the 
February 2006 medical opinion, the 
examiner should opine as the following:

a)  Whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
cervical spine disability was caused by 
injury sustained in an August 2001 fall 
that was caused by hyperventilation 
secondary to the Veteran's service-
connected asbestosis;  

b)  Whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
cervical spine disability was aggravated 
by injury sustained in an August 2001 
fall that was caused by hyperventilation 
secondary to the Veteran's service-
connected asbestosis; 

c)  Whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
headache disability was caused by injury 
sustained in an August 2001 fall that was 
caused by hyperventilation secondary to 
the Veteran's service-connected 
asbestosis;  

d)  Whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
headache disability was aggravated by 
injury sustained in an August 2001 fall 
that was caused by hyperventilation 
secondary to the Veteran's service-
connected asbestosis.  

If aggravation of the nonservice-
connected cervical spine disability 
and/or headache disability by injury 
caused by the service-connected 
asbestosis is found, Dr. L.G.G. should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

All examination findings, together with 
the complete rationale for the 
conclusions reached, should be set forth 
in a printed (typewritten) report.  

2.  In the event the March 2005 VA 
examiner (Dr. L.G.G.) is unavailable to 
provide an addendum opinion, the Veteran 
should be scheduled for a VA examination 
with an orthopedic examiner to assess the 
nature and etiology of his cervical spine 
disability.  It is imperative that the 
claims file and a copy of this Remand be 
made available to the examiner in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After conducting an 
examination of the Veteran and reviewing 
the claims file in its entirety, to 
include the March 1999 VA medical 
records, August 2001 VA medical records, 
October 2001 examination report, January 
2002 MRI report, August 2004 VA 
examination findings and opinion, 
February 2006 medical opinion, and March 
2008 VA medical opinion, the examiner 
should opine as the following:

a)  Whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
cervical spine disability was caused by 
injury sustained in an August 2001 fall 
that was caused by hyperventilation 
secondary to the Veteran's service-
connected asbestosis;  

b)  Whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
cervical spine disability was aggravated 
by injury sustained in an August 2001 
fall that was caused by hyperventilation 
secondary to the Veteran's service-
connected asbestosis; 

If aggravation of the nonservice-
connected cervical spine disability by 
injury caused by the service-connected 
asbestosis is found, Dr. L.G.G. should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

All examination findings, together with 
the complete rationale for the 
conclusions reached, should be set forth 
in a printed (typewritten) report.  

3.  In the event the March 2005 VA 
examiner (Dr. L.G.G.) is unavailable to 
provide an addendum opinion, the Veteran 
should be scheduled for a VA examination 
with a neurologic examiner to assess the 
nature and etiology of his headaches.  It 
is imperative that the claims file and a 
copy of this Remand be made available to 
the examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
conducting an examination of the Veteran 
and reviewing the claims file in its 
entirety, to include the August 2004 VA 
examination findings and opinion, 
February 2006 medical opinion, and March 
2008 VA medical opinion, the examiner 
should opine as the following:

a)  Whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
headache disability was caused by injury 
sustained in an August 2001 fall that was 
caused by hyperventilation secondary to 
the Veteran's service-connected 
asbestosis;  

b)  Whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
headache disability was aggravated by 
injury sustained in an August 2001 fall 
that was caused by hyperventilation 
secondary to the Veteran's service-
connected asbestosis.  

If aggravation of the nonservice-
connected headache disability by injury 
caused by the service-connected 
asbestosis is found, Dr. L.G.G. should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

All examination findings, together with 
the complete rationale for the 
conclusions reached, should be set forth 
in a printed (typewritten) report.  

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
issues in consideration of § 3.310.  If 
any benefit sought is not granted in 
full, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
          FRANK FLOWERS   	RAYMOND F. FERNER
           Veterans Law Judge                               
	Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
K. OSBOURNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


